EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Swehla on 01/12/2022 with a confirmation email being received on 01/13/2022 and a secondary call being received 01/14/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method for implementing attribute security, the method comprising:
identifying, with a processor associated with a computer system, a view object associated with a user interface environment, the view object defining how to obtain for the user interface environment data corresponding to business objects stored in a first datasource, the first datasource corresponding to a database;
identifying, with the processor associated with the computer system, an attribute of the view object corresponding to an attribute of the business objects stored in the first datasource, the attribute of the view object having a security property enabling attribute-based security for the attribute of the business objects stored in the first datasource;
determining, with the processor associated with the computer system, a value for the security property enabling attribute-based security for the attribute of the business objects stored in the first datasource, the value indicative of one or more security privileges for the attribute of the business objects stored in the first datasource that correspond at least partially to a user role;
responsive to a request corresponding to the view object, determining, with the processor associated with the computer system, whether the one or more security privileges specified in the security property for the attribute of the view object are satisfied with respect to the user role of an identified user associated with the request; and
based on a determination that the one or more security privileges specified in the security property for the attribute of the view object are not satisfied, restricting output from a record of the first datasource allowed to the identified user according to the user role, the restricting the output from the record comprising:
outputting a first portion of data from the record to facilitate presentation of one or more fields of a plurality of fields from the record with the user interface environment; and 

configuring attribute security with respect to the view object at least partially by receiving an expression that corresponds to the user role, defining a second value to change the one or more security privileges, and storing the second value for the security property defined for the view object; and 
based at least in part on the second value for the one or more security privileges, outputting the second portion of data from the record to facilitate presentation of the second portion with the user interface environment.
6.	(Currently Amended) A system for implementing attribute security, the system comprising:
one or more processors; and
a memory communicatively coupled with and readable by the one or more processors and having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform: 
identifying a view object associated with a user interface environment, the view object defining how to obtain for the user interface environment data corresponding to business objects stored in a first datasource, the first datasource corresponding to a database;
identifying an attribute of the view object corresponding to an attribute of the business objects stored in the first datasource, the attribute of the view object having a security property enabling attribute-based security for the attribute of the business objects stored in the first datasource;
determining a value for the security property enabling attribute-based security for the attribute of the business objects stored in the first datasource, the value indicative of one or more security privileges for the attribute of the business objects stored in the first datasource that correspond at least partially to a user role;
responsive to a request corresponding to the view object, determining whether the one or more security privileges specified in the security property for the attribute of the view object are satisfied with respect to the user role of an identified user associated with the request; and
based on a determination that the one or more security privileges specified in the security property for the attribute of the view object are not satisfied, restricting output from a record of the first datasource allowed to the identified user according to the user role, the restricting the output from the record comprising:


based at least in part on the second value for the one or more security privileges, outputting the second portion of data from the record to facilitate presentation of the second portion with the user interface environment. 

11.	(Currently Amended) A non-transitory, computer-readable[[,]] storage medium storing computer-executable code for implementing attribute security, the computer-readable storage medium comprising:
code for identifying a view object associated with a user interface environment, the view object defining how to obtain for the user interface environment data corresponding to business objects stored in a first datasource, the first datasource corresponding to a database;
code for identifying an attribute of the view object corresponding to an attribute of the business objects stored in the first datasource, the attribute of the view object having a security property enabling attribute-based security for the attribute of the business objects stored in the first datasource;
code for determining a value for the security property enabling attribute-based security for the attribute of the business objects stored in the first datasource, the value indicative of one or more security privileges for the attribute of the business objects stored in the first datasource that correspond at least partially to a user role;
code for determining, responsive to a request corresponding to the view object, whether the one or more security privileges specified in the security property for the attribute of the view object are satisfied with respect to the user role of an identified user associated with the request; and
code for, based on a determination that the one or more security privileges specified in the security property for the attribute of the view object are not satisfied, restricting output from a record of the first datasource allowed to the identified user according to the user role, the restricting the output from the record comprising:


code for, based at least in part on the second value for the one or more security privileges, outputting the second portion of data from the record to facilitate presentation of the second portion with the user interface environment.

12.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 11, further comprising:
code for, based on a determination that the one or more security privileges specified in the security property for the attribute of the view object are satisfied, caching in the second datasource a portion of the data corresponding to the business objects stored in the first datasource that includes data corresponding to the attribute of the business objects.

13.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 11, further comprising:
code for causing presentation of the second portion to the user interface environment based on the view object, the view object defining how to present for the user interface environment the data corresponding to the business objects stored in the first datasource.

14.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 13, wherein the code for presentation of the second portion to the user interface environment comprises code for generating information causing the user interface environment to display second data with a visual indication that the one or more security privileges specified in the security property for the attribute of the view object have not been satisfied.
15.	(Currently Amended) The non-transitory, computer-readable storage medium of claim 13, wherein the code for causing presentation of the second portion to the user interface environment comprises code for generating information causing the user interface environment to display second data with a series of asterisks in place of the data corresponding to the attribute of the business objects.

	Remaining claims are as submitted on the amendments dated 03/31/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious all particulars of the claims in the specific context and flow of the claims.  The closest prior art of CRIM (US 7,739,298) teaches that user interfaces are used to allow for access to particular data and that data is associated with various levels of privileges. BRODERSON (US 6,732,100) teaches that various values may be used for security parameters for access to data. However, the prior art is silent as to the usage of multiple levels of privileges to actively substitute secondary portions of data with other data in the specific context and flow as found in the current claims alongside the active configurations of roles and privileges as a result.  No such limitations were found in a reasonable number of references and even if found would not have been an obvious combination given the specifics of the claims.  Further explanation of novelty has been made apparent throughout prosecution history by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/             Primary Examiner, Art Unit 3685                                                                                                                                                                                           01/13/2022